115 Ga. App. 154 (1967)
154 S.E.2d 35
STATE HIGHWAY DEPARTMENT
v.
EDMUNDS.
42392.
Court of Appeals of Georgia.
Submitted November 7, 1966.
Decided February 3, 1967.
Arthur K. Bolton, Attorney General, Richard L. Chambers, Assistant Attorney General, D. Field Yow, L. Clifford Adams, Deputy Assistant Attorney General, Lon L. Fleming, for appellant.
Robert E. Knox, Warren D. Evans, for appellee.
HALL, Judge.
The State Highway Department, as condemnor, appeals from a judgment based on a jury verdict establishing an award of compensation for property of condemnee taken pursuant to Ga. L. 1961, p. 517, as amended (Code Ann. § 36-1301 et seq.).
1. Enumerations of error 1 and 4 contend that the trial court erred in failing to sustain motions to strike the entire testimony of two witnesses for the condemnee. Some parts of the testimony of each witness were not objectionable, and since the testimony of each witness was objected to in its entirety, the refusal to strike it upon condemnor's motion was not error. State Hwy. Dept. v. Whitehurst, 112 Ga. App. 877 (2) (146 SE2d 919); State Hwy. Dept. v. Edmunds, 113 Ga. App. 550 (2) (149 SE2d 182).
2. Enumerations of error 2 and 3, relating to motions to exclude the testimony of witness Kimbrel on the ground that the value of the land at the time of the taking controls, are without merit. State Hwy. Dept. v. Evans, 114 Ga. App. 38 (150 SE2d 167).
3. Enumeration of error 5 is without merit for the reason that no party can complain of the giving of or the failure to give an instruction to the jury unless he objects thereto before the jury returns its verdict, stating distinctly the matter to which he objects and the grounds of his objection. Ga. L. 1965, p. 18, as amended, Ga. L. 1966, p. 493.
4. Enumerations of error 6 and 7 are without merit for the reasons stated in Calhoun v. State Hwy. Dept., 223 Ga. 65 (153 SE2d 418), which reversed this court's decision in State Hwy. Dept. v. Calhoun, 114 Ga. App. 501 (151 SE2d 806).
Judgment affirmed. Frankum, P. J., and Deen, J., concur. Quillian, J., disqualified.